19-11608-mew           Doc 157        Filed 06/29/19 Entered 06/29/19 16:50:43                      Main Document
                                                   Pg 1 of 33


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                    CERTIFICATE OF NO OBJECTION REGARDING
                  FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
           (A) CONTINUE TO OPERATE THEIR CASH MANAGEMENT SYSTEM,
        (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED THERETO,
     (C) MAINTAIN EXISTING BUSINESS FORMS, AND (D) CONTINUE TO PERFORM
       INTERCOMPANY TRANSACTIONS, AND (II) GRANTING RELATED RELIEF

              Pursuant to 28 U.S.C. § 1746, Rule 9075-2 of the Local Bankruptcy Rules for the Southern

 District of New York (the “Local Rules”), the undersigned proposed counsel for the

 above-captioned debtors and debtors in possession (the “Debtors”) hereby certifies as follows:

              1.     On May 19, 2019, the Debtors filed the Debtors’ Motion for Entry of Interim and

 Final Orders (I) Authorizing the Debtors to (A) Continue to Operate their Cash Management

 System, (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain Existing


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 62565600
19-11608-mew       Doc 157     Filed 06/29/19 Entered 06/29/19 16:50:43             Main Document
                                            Pg 2 of 33


 Business Forms, and (D) Continue to Perform Intercompany Transactions, and (II) Granting

 Related Relief [Docket No. 4] (the “Motion”) with the United States Bankruptcy Court for the

 Southern District of New York (the “Court”).

        2.      The deadline for parties to object or file responses to the Motion was set for

 June 6, 2019, at 4:00 p.m., prevailing Eastern Time (the “Objection Deadline”). The Local Rules

 provide that a Motion may be granted without a hearing, provided that, after the passage of the

 Objection Deadline, the movant submits a proposed order granting the Motion to the Court along

 with a certificate that no objection or other response has been filed or served.

        3.      More than forty-eight hours since the Objection Deadline has now passed and, to

 the best of my knowledge, no objections to the Motion have been filed with the Court on the docket

 of these chapter 11 cases or served on proposed counsel to the Debtors.

        4.      The Debtors received informal comments from the Official Committee of

 Unsecured Creditors and the Office of the United States Trustee. Those comments are reflected

 in the revised proposed order approving the Motion attached hereto as Exhibit A (the “Revised

 Proposed Order”). A blacklined copy of the Revised Proposed Order is attached hereto as

 Exhibit B, reflecting changes made from the entered interim order [Docket No. 47].

        5.      Accordingly, the Debtors respectfully request entry of the Revised Proposed Order,

 attached hereto as Exhibit A, at the Court’s earliest convenience. If not entered prior to the

 hearing, the Debtors will seek entry of the Revised Proposed Order at the hearing scheduled for

 July 1, 2019, at 2:00 p.m., prevailing Eastern Time, before the Honorable Michael E. Wiles,

 United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District of New

 York, One Bowling Green, Courtroom No. 617, New York, New York 10004-1408.




                                                  2
19-11608-mew    Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43     Main Document
                                       Pg 3 of 33


 New York, New York                   /s/ Joshua A. Sussberg, P.C.
 Dated: June 29, 2019                 Joshua A. Sussberg, P.C.
                                      Christopher T. Greco, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      - and -

                                      Joseph M. Graham (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Counsel to the Debtors and Debtors in
                                      Possession
19-11608-mew   Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43   Main Document
                                      Pg 4 of 33


                                    Exhibit A

                              Revised Proposed Order
19-11608-mew           Doc 157        Filed 06/29/19 Entered 06/29/19 16:50:43                      Main Document
                                                   Pg 5 of 33


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. 4

                  FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
           (A) CONTINUE TO OPERATE THEIR CASH MANAGEMENT SYSTEM,
        (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED THERETO,
     (C) MAINTAIN EXISTING BUSINESS FORMS, AND (D) CONTINUE TO PERFORM
       INTERCOMPANY TRANSACTIONS, AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an final order (this “Final Order”), (a) authorizing the

 Debtors to (i) continue to operate their Cash Management System as illustrated on Exhibit 1 hereto

 and maintain their existing Bank Accounts, (ii) honor certain prepetition obligations related

 thereto, (iii) maintain existing business forms, and (iv) continue to perform Intercompany

 Transactions with each other and with a non-debtor affiliate consistent with historical practice, and

 (b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

 Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334 and the Amended Standing Order of Reference from the United States District Court for the

 Southern District of New York, dated January 31, 2012; and this Court may enter a final order



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 KE 61794259
19-11608-mew       Doc 157     Filed 06/29/19 Entered 06/29/19 16:50:43             Main Document
                                            Pg 6 of 33


 consistent with Article III of the United States Constitution; and this Court having found that venue

 of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

 and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

 on the Motion were appropriate under the circumstances and no other notice need be provided;

 and this Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

 that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted on a final basis only as set forth herein and subject to the

 terms of this Final Order.

         2.     The Debtors are authorized, but not directed, to: (a) continue using the Cash

 Management System and honor any prepetition obligations related to the use thereof, including

 any Bank Fees; (b) designate, maintain, close, and continue to use on a final basis their existing

 Bank Accounts, including, but not limited to, the Bank Accounts identified on Exhibit 2 hereto,

 in the names and with the account numbers existing immediately before the Petition Date;

 (c) deposit funds in, and withdraw funds from, the Bank Accounts by all usual means, including

 checks, wire transfers, ACH transfers, and other debits; (d) treat their prepetition Bank Accounts

 for all purposes as debtor in possession accounts; and (e) open new debtor-in-possession Bank

 Accounts.

         3.     Notwithstanding anything contained herein, all of the Debtors’ Bank Accounts held

 at Royal Bank of Canada shall not maintain funds in excess of $100,000 in the aggregate with

 respect to all such accounts, and any amounts in excess of $100,000 at the end of a business day



                                                  2
 KE 61794259
19-11608-mew       Doc 157     Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                            Pg 7 of 33


 shall be deposited or transferred to any of the Debtors’ Bank Accounts that are held at Wells Fargo.

 The two Bank Accounts that are maintained at Shanghai Pudong Development are for the Debtors’

 international non-Debtor affiliate, Hollander Sleep Products Trading (Shanghai) Co., LTD.

         4.     The Debtors are authorized, but not directed, to continue using the Purchase Cards

 and to pay any prepetition or postpetition amounts due in connection therewith. The Debtors are

 further authorized to continue to use the Purchase Card Program under the Card Agreement,

 subject to the terms and conditions thereof and further subject to the terms of any applicable debtor-

 in-possession financing orders and related loan documents pursuant to which the obligations

 arising under the Card Agreement are included as obligations thereunder. Wells Fargo may rely

 on the representations of the Debtors with respect to its use of the Purchase Card Program pursuant

 to the Card Agreement, and Wells Fargo shall not have any liability to any party for relying on

 such representations by a Debtor as provided for herein.

         5.     The Debtors are authorized, but not directed, to continue using, in their present

 form, the Business Forms, as well as checks and other documents related to the Bank Accounts

 existing immediately before the Petition Date, provided, however, that once the Debtors have

 exhausted their existing stock of Business Forms and checks, they shall ensure that any new

 Business Forms and checks are clearly labeled “Debtor in Possession” and provided, further, that

 with respect to any Business Forms and checks that are generated electronically, the Debtors shall

 ensure that such electronic Business Forms and checks are clearly labeled “Debtor in Possession.”

         6.     The Cash Management Banks at which the Bank Accounts are maintained are

 authorized to (a) continue to service and administer the Bank Accounts as accounts of the Debtors

 as debtors in possession, without interruption and in the ordinary course, and to receive, process,

 honor, and pay any and all checks, drafts, wire transfers, and ACH transfers issued, whether before



                                                   3
 KE 61794259
19-11608-mew       Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43            Main Document
                                             Pg 8 of 33


 or after the Petition Date, and drawn on the Bank Accounts after the Petition Date by the holders

 or makers thereof, as the case may be, and (b) debit the Debtors’ accounts in the ordinary course

 of business without the need for further order of this Court for (i) all checks drawn on the Debtors’

 accounts which are cashed at such Cash Management Bank’s counters or exchanged for cashier’s

 checks by the payees thereof prior to the Petition Date, (ii) all checks or other items deposited in

 one of the Debtors’ accounts with such Cash Management Bank prior to the Petition Date which

 have been dishonored or returned unpaid for any reason, together with any fees and costs in

 connection therewith, to the same extent the Debtor was responsible for such items prior to the

 Petition Date, and (iii) all applicable fees and expenses, including the Bank Fees, associated with

 the nature of the deposit and cash management services rendered to the Debtors, whether arising

 prepetition or postpetition, from the applicable Bank Accounts consistent with historical practice,

 and further, to charge back to the appropriate accounts of the Debtors any amounts resulting from

 returned checks or other returned items, including returned items that result from ACH

 transactions, wire transfers, or other electronic transfers of any kind, regardless of whether such

 returned items were deposited or transferred prepetition or postpetition and regardless of whether

 the returned items relate to prepetition or postpetition items or transfers.

         7.     The Debtors will instruct the Cash Management Banks as to which checks, drafts,

 wire transfers (excluding any wire transfers that the Banks are obligated to settle), or other items

 presented, issued, or drawn, shall not be honored. Except for those checks, drafts, wires, or other

 ACH transfers that are authorized or required to be honored under an order of the Court, no Debtor

 shall instruct or request any Cash Management Bank to pay or honor any check, draft, or other

 payment item issued on a Bank Account prior to the Petition Date but presented to such Cash

 Management Bank for payment after the Petition Date.



                                                   4
 KE 61794259
19-11608-mew       Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                             Pg 9 of 33


         8.     The Cash Management Banks may rely on the representations of the Debtors with

 respect to whether any check, draft, wire, transfer, or other payment order drawn or issued by the

 Debtors prior to the Petition Date should be honored pursuant to this Final Order or any other order

 of the Court, and such Cash Management Banks shall not have any liability to any party for relying

 on such representations by the Debtors as provided for herein, and should a Cash Management

 Bank honor a prepetition check or other item drawn on any account that is the subject of this Final

 Order (a) at the direction of the Debtors to honor such prepetition check or item, (b) in a good faith

 belief that the Court has authorized such prepetition check or item to be honored, or (c) as the

 result of an innocent mistake made despite implementation of customary item handling procedures,

 the Cash Management Bank shall not be deemed to be nor shall be liable to the Debtors, their

 estates, or any other party on account of such prepetition check or other item being honored

 postpetition or otherwise be in violation of this Final Order.

         9.     Those certain existing deposit agreements between the Debtors and the Cash

 Management Banks shall continue to govern the postpetition cash management relationship

 between the Debtors and the Cash Management Banks, and all of the provisions of such

 agreements, including, without limitation, the termination, right of offset, analysis fees, overdrafts,

 and fee and expense provisions, shall remain in full force and effect. Either the Debtors or the

 Cash Management Banks may, without further order of the Court, implement changes to the cash

 management systems and procedures in the ordinary course of business pursuant to the terms of

 those existing deposit agreements and the DIP Orders, as applicable, including, without limitation,

 the opening and closing of bank accounts.

         10.    As soon as practicable after entry of this Final Order, the Debtors shall serve a copy

 of this Final Order on the Banks.



                                                   5
 KE 61794259
19-11608-mew       Doc 157     Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                            Pg 10 of 33


         11.    The requirement to establish separate accounts for tax payments is hereby waived.

         12.    The Debtors are authorized to (a) continue performing Intercompany Transactions

 in the ordinary course of business and (b) set off mutual postpetition obligations relating to

 intercompany receivables and payables through the Cash Management System arising from or

 related to the operation of their business in the ordinary course subject to the terms of this Final

 Order, provided that, for the avoidance of doubt, the Debtors shall not be authorized by this Final

 Order to undertake any other Intercompany Transaction that is not on the same terms as, or

 materially consistent with, the Debtors’ operation of the businesses in the ordinary course during

 the prepetition period, provided, further, that, notwithstanding anything to the contrary contained

 herein, the Debtors shall not, without the prior written consent of the official committee of

 unsecured creditors appointed in these cases (the “Committee”), which shall not be unreasonably

 withheld, conditioned, or delayed, or upon Court approval of a motion which may be filed on seven

 days’ notice, make (a) any transfer to non-Debtor affiliates of amounts in excess of $250,000 in

 any calendar month and (b) any investments in or capital contributions to any other Debtor or non-

 Debtor affiliates. The Committee reserves all rights with respect to any and all prepetition transfers

 made by and between the U.S. Debtors and Hollander Sleep Products Canada Limited (“Hollander

 Canada”). The Debtors shall provide the Committee reports on a weekly basis (no later than the

 second business day of the week following the previous week’s end) of transfers of cash or other

 funds made that week from Hollander Canada to the U.S. Debtor entities, if any.

         13.    Unless prohibited by applicable law, (a) transfers made by Debtors to non-Debtor

 affiliates and (b) payments to third parties made by Debtors on behalf of non-Debtor affiliates,

 each pursuant to postpetition Intercompany Transactions, shall be deemed claims against and loans

 to such non-Debtor affiliates (and not investments or contributions of capital). Each Debtor



                                                   6
 KE 61794259
19-11608-mew       Doc 157     Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                            Pg 11 of 33


 making an Intercompany Transfer to any non-Debtor affiliate shall have claims for contribution,

 reimbursement, or otherwise for the full value of the transfer or advance (including cash) against

 such non-Debtor affiliate to which such intercompany transfers or advances are made.

         14.    The Debtors shall continue to maintain current records with respect to all transfers

 of cash so that all transactions, including the Intercompany Transactions, may be readily

 ascertained, traced, and recorded properly on applicable intercompany accounts and distinguished

 between prepetition and postpetition transfers. All Intercompany Claims arising after the Petition

 Date shall be accorded administrative expense status in accordance with sections 503(b) and

 364(b) of the Bankruptcy Code. Notwithstanding the foregoing, the Canadian Intercompany

 Superiority Administrative Claims (as defined in the DIP Orders) shall be treated in accordance

 with the DIP Orders.

         15.    The Debtors shall provide to the Committee reports on a monthly basis (no later

 than the last day of the month following the previous month’s end) that set forth (a) journal entries

 of all Intercompany Transactions between the Debtor entities and non-Debtor affiliates and

 between the Debtor entities and Hollander Canada and (b) a schedule of all intercompany cash

 settlements between the Debtor entities and non-Debtor affiliates and between the Debtor entities

 and Hollander Canada. The first such monthly report shall be for June 2019 and shall include

 activity retroactive to the Petition Date. In addition, on a monthly basis (no later than the last day

 of the month following the previous month’s end), the Debtors shall provide the Committee with

 month-end postpetition intercompany balances between and among all Debtor entities and non-

 Debtor affiliates, and as soon as practicable after month’s end, Debtors shall provide to the

 Committee month-end cash bank balances for all Debtor entities and non-Debtor affiliates.




                                                   7
 KE 61794259
19-11608-mew       Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                             Pg 12 of 33


         16.    No later than seven days following the Debtors’ filing of Schedules of Assets and

 Liabilities, the Debtors shall provide to the Committee the cash bank balances for all Debtor

 entities and non-Debtor affiliates, as of the Petition Date, and information on all prepetition

 intercompany balances that have been set off against one another since the Petition Date, including:

 (a) the amount of each prepetition intercompany balance against which a setoff was effectuated;

 (b) the identity of each entity (i.e., the name of the Debtor entity and/or non-Debtor affiliate to the

 setoff); and (c) whether the set off was a cash setoff or non-cash setoff.

         17.    The Debtors are authorized to open new bank accounts or close any existing Bank

 Accounts as they may deem necessary and appropriate in their reasonable business judgment,

 provided that any new bank account shall be at a bank that is an authorized depository or at a bank

 that is willing to execute a Uniform Depository Agreement with the U.S. Trustee, and, to the extent

 the Debtors close a Bank Account or open a new bank account, they shall provide notice of such

 closing or opening within fifteen days thereafter to the U.S. Trustee and counsel to the Committee.

         18.    Except as otherwise provided herein, in the event that a Bank Account does not

 comply or ceases to comply with the requirements of section 345(b) of the Bankruptcy Code, the

 Debtors shall have forty-five days thereafter, without prejudice to seeking an additional extension,

 to come into compliance with section 345(b) of the Bankruptcy Code or sufficient time, in the

 Debtors’ sole discretion, to close such Bank Account or to seek appropriate relief from the Court.

         19.    Notwithstanding the relief granted in this Final Order and any actions taken

 pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

 validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ or any other

 party in interest’s right to dispute any prepetition claim on any grounds; (c) a promise or

 requirement to pay any prepetition claim; (d) an implication or admission that any particular claim



                                                   8
 KE 61794259
19-11608-mew       Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43              Main Document
                                             Pg 13 of 33


 is of a type specified or defined in this Final Order or the Motion or a finding that any particular

 claim is an administrative expense or other priority claim; (e) a request or authorization to assume

 any prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

 waiver or limitation of the rights of any party in interest under the Bankruptcy Code or any other

 applicable law; or (g) a concession by the Debtors that any liens (contractual, common law,

 statutory, or otherwise) satisfied pursuant to the Motion are valid, and the rights of all parties in

 interest are expressly reserved to contest the extent, validity, or perfection or seek avoidance of all

 such liens.

         20.    Nothing contained in this Final Order or any action taken by the Debtors in

 implementing this Final Order shall be deemed a waiver of the rights of any party-in-interest to

 dispute the amount of, basis for, validity, or treatment of any Intercompany Claim or the allocation

 of expenses or other costs between any Debtor entities.

         21.    Notwithstanding the relief granted in this Final Order, any payment made or to be

 made by the Debtors pursuant to the authority granted herein shall be subject to and in compliance

 with any order entered by the Court approving the entry into any postpetition debtor-in-possession

 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

         22.    Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

         23.    Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

 Order are immediately effective and enforceable upon its entry.




                                                   9
 KE 61794259
19-11608-mew      Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43           Main Document
                                            Pg 14 of 33


         24.    The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Final Order in accordance with the Motion.

         25.    The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Final Order.

  New York, New York
  Dated: ____________, 2019

                                                   THE HONORABLE MICHAEL E. WILES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                 10
 KE 61794259
19-11608-mew   Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43   Main Document
                                      Pg 15 of 33


                                    Exhibit 1

                         Cash Management System Diagram




 KE 61794259
                          19-11608-mew                Doc 157 Cash Management System Funds Flow Overview
                                                                Filed 06/29/19 Entered 06/29/19 16:50:43                             Main Document
                                                                             Pg 16 of 33
                                                                                   ABL Revolver                                                         Hollander
                                                                                    Wells Fargo                                                    Sleep Products, LLC
                                                                                                                                                    Operating Account
                                                                                                                                                         Master
                                                                                                                                                       Acct # 4226
              Hollander Sleep Products,
                        LLC                           Lockbox
              Master Depository Account                #2752
                     Acct # 4234                                                Hollander Sleep Products
                                                                                    Canada Limited               Hollander Sleep Products
                                                                                $USD Operating Account               Canada Limited                                    Hollander
                                              Lockbox
                                                                                      Acct # 8373                $CAD Operating Account                                  Sleep
                                              #847122
    Hollander Sleep                                                                                                    Acct # 7425                                   Products, LLC
   Products Canada                                                                                                                                                   Disbursement
        Limited                                                                                                                                                         Account
                                     Dream II Holdings, LLC                                                                                                           Acct # 1471
   $CAD Depository             Pacific Coast Feather Cushion LLC
       Account                                                                      Hollander Sleep
                                         Depository Acct                            Products Canada
     Acct # 7433                          Acct # 2581                                   Limited
                                                                                    $USD Operating                                                                     Dream II
                                                                                        Account                  Hollander Sleep Products                           Holdings, LLC
    Hollander Sleep             Dream II Holdings, LLC                                Acct # 3216                    Canada Limited                                  Pacific Coast
   Products Canada             Pacific Coast Feather LLC                                                         $CAD Operating Account                              Feather LLC
        Limited                     Depository Acct                                                                    Acct # 7471                                  Disbursement –
   $CAD Depository                    Acct # 2851                                                                                                                    Health Claims
       Account
                                                                                                                                                                     Acct # 0451
     Acct # 7463
                                          Lockbox                     Hollander Sleep
                                          #847119                    Products Canada                             Hollander Sleep Products
                                                                          Limited                                    Canada Limited
      Lockbox                                                        $USD Depository                              $CAD Payroll Account
      #T56532                                                            Account                                       Acct # 7455
                                Dream II Holdings, LLC
                                 Pacific Coast Feather                 Acct # 2580
                                          LLC
                                   Depository Acct
                                     Acct # 7339
                                                                         Lockbox                 Dream II Holdings, LLC
                                                                        #T56532U                  Pacific Coast Feather               Hollander Sleep
                                                                                                      Cushion LLC                      Products, LLC
                                Dream II Holdings, LLC                                                                                Payroll Account
                                                                                                 ZBA Subsidiary / Payroll
                               Pacific Coast Feather LLC
                                                                                                      Acct # 2005                       Acct # 6169
                                 Depository Acct – E-
                                       Commerce
                                      Acct # 8066


                                                                                          Disbursement of funds from ABL Revolver
Legend:                       Wells Fargo           Canadian Wells
              RBC Acct                                                                    Disbursement of funds from depository accounts
                                 Acct                 Fargo Acct
19-11608-mew              Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43    Main Document
                                                    Pg 17 of 33


                                                  Exhibit 2

                                Debtor and Non-Debtor Affiliate Bank Accounts

                           Entity                  Bank Name      Account Number     Account Type

1             Hollander Sleep Products, LLC        Wells Fargo        x4226           Operating

2             Hollander Sleep Products, LLC        Wells Fargo        x4234           Depository

3             Hollander Sleep Products, LLC        Wells Fargo        x1471            Checking

4             Hollander Sleep Products, LLC        Wells Fargo        x6169            Checking

5                Dream II Holdings, LLC            Wells Fargo        x2581           Depository
           Pacific Coast Feather Cushion, LLC

6                  Dream II Holdings, LLC          Wells Fargo        x2851           Depository
                  Pacific Coast Feather, LLC

7                  Dream II Holdings, LLC          Wells Fargo        x0451            Checking
                  Pacific Coast Feather, LLC

8                  Dream II Holdings, LLC          Wells Fargo        x8006           Depository
                  Pacific Coast Feather, LLC

9                Dream II Holdings, LLC            Wells Fargo        x2005            Checking
           Pacific Coast Feather Cushion, LLC

10               Dream II Holdings, LLC            Wells Fargo        x7339           Depository
           Pacific Coast Feather Cushion, LLC

11      Hollander Sleep Products Canada Limited    Wells Fargo        x7425            Checking

12      Hollander Sleep Products Canada Limited   Royal Bank of       x7471            Checking
                                                     Canada

13      Hollander Sleep Products Canada Limited   Royal Bank of       x7455            Checking
                                                     Canada

14      Hollander Sleep Products Canada Limited    Wells Fargo        x7433           Depository

15      Hollander Sleep Products Canada Limited   Royal Bank of       x7463           Depository
                                                     Canada

16      Hollander Sleep Products Canada Limited    Wells Fargo        x8373           Operating

17      Hollander Sleep Products Canada Limited   Royal Bank of       x3216           Operating
                                                     Canada

18      Hollander Sleep Products Canada Limited   Royal Bank of       x2580           Depository
                                                     Canada




    KE 61794259
19-11608-mew        Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43      Main Document
                                              Pg 18 of 33


                     Entity                   Bank Name       Account Number     Account Type

19       Hollander Sleep Products Trading   Shanghai Pudong       x0327           Operating
              (Shanghai) Co., LTD.            Development

20       Hollander Sleep Products Trading   Shanghai Pudong       x0875           Operating
              (Shanghai) Co., LTD.            Development




                                                 13
 KE 61794259
19-11608-mew   Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43   Main Document
                                      Pg 19 of 33


                                    Exhibit B

                                     Redline
19-11608-mew           Doc 157        Filed 06/29/19 Entered 06/29/19 16:50:43                      Main Document
                                                   Pg 20 of 33


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. 4

            INTERIMFINAL ORDER (I) AUTHORIZING THE DEBTORS TO
        (A) CONTINUE TO OPERATE THEIR CASH MANAGEMENT SYSTEM,
     (B) HONOR CERTAIN PREPETITION OBLIGATIONS RELATED THERETO,
 (C) MAINTAIN EXISTING BUSINESS FORMS, AND (DD) CONTINUE TO PERFORM
    INTERCOMPANY TRANSACTIONS, AND (II) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an interimfinal order (this “InterimFinal Order”),

 (a) authorizing the Debtors to (i) continue to operate their Cash Management System as illustrated

 on Exhibit 1 hereto and maintain their existing Bank Accounts, (ii) honor certain prepetition

 obligations related thereto, (iii) maintain existing business forms, and (iv) continue to perform

 Intercompany Transactions with each other and with a non-debtor affiliate consistent with

 historical practice, (b) scheduling a final hearing to consider approval of the Motion on a final

 basis, and (cand (b) granting related relief, all as more fully set forth in the Motion; and upon the

 First Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43            Main Document
                                              Pg 21 of 33


 Court for the Southern District of New York, dated January 31, 2012; and this Court may enter a

 final order consistent with Article III of the United States Constitution; and this Court having found

 that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity for

 a hearing on the Motion were appropriate under the circumstances and no other notice need be

 provided; and this Court having reviewed the Motion and having heard the statements in support

 of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

 determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

 cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

 due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.       The Motion is granted on an interima final basis only as set forth herein and subject

 to the terms of this Final Order.

         2.       The final hearing (the “Final Hearing”) on the Motion shall be held on

 June 13, 2019, at 11:00 a.m., prevailing Eastern Time. Any objections or responses to entry of

 a final order on the Motion must be filed with the Court on or before 4:00 p.m., prevailing Eastern

 Time, on June 6, 2019.

         3.2.     The Debtors are authorized, but not directed, to: (a) continue using the Cash

 Management System and honor any prepetition obligations related to the use thereof, including

 any Bank Fees; (b) designate, maintain, close, and continue to use on an interima final basis their

 existing Bank Accounts, including, but not limited to, the Bank Accounts identified on Exhibit 2

 hereto, in the names and with the account numbers existing immediately before the Petition Date;

 (c) deposit funds in, and withdraw funds from, the Bank Accounts by all usual means, including

 checks, wire transfers, ACH transfers, and other debits; (d) treat their prepetition Bank Accounts



                                                    2
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43          Main Document
                                              Pg 22 of 33


 for all purposes as debtor in possession accounts; and (e) open new debtor -in -possession Bank

 Accounts.

         3.       Notwithstanding anything contained herein, all of the Debtors’ Bank Accounts held

 at Royal Bank of Canada shall not maintain funds in excess of $100,000 in the aggregate with

 respect to all such accounts, and any amounts in excess of $100,000 at the end of a business day

 shall be deposited or transferred to any of the Debtors’ Bank Accounts that are held at Wells Fargo.

 The two Bank Accounts that are maintained at Shanghai Pudong Development are for the Debtors’

 international non-Debtor affiliate, Hollander Sleep Products Trading (Shanghai) Co., LTD.

         4.       The Debtors are authorized, but not directed, to continue using the Purchase Cards

 and to pay any prepetition or postpetition amounts due in connection therewith in the ordinary

 course of business and consistent with prepetition practices. The Debtors are further authorized to

 continue to use the Purchase Card Program under the Card Agreement, subject to the terms and

 conditions thereof and further subject to the terms of any applicable debtor-in-possession financing

 orders and related loan documents pursuant to which the obligations arising under the Card

 Agreement are included as obligations thereunder. Wells Fargo may rely on the representations

 of the Debtors with respect to its use of the Purchase Card Program pursuant to the Card

 Agreement, and Wells Fargo shall not have any liability to any party for relying on such

 representations by a Debtor as provided for herein.

         5.       The Debtors are authorized, but not directed, to continue using, in their present

 form, the Business Forms, as well as checks and other documents related to the Bank Accounts

 existing immediately before the Petition Date, provided, however, that once the Debtors have

 exhausted their existing stock of Business Forms and checks, they shall ensure that any new

 Business Forms and checks are clearly labeled “Debtor in Possession” and provided, further, that



                                                  3
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43           Main Document
                                              Pg 23 of 33


 with respect to any Business Forms and checks that are generated electronically, the Debtors shall

 ensure that such electronic Business Forms and checks are clearly labeled “Debtor in Possession.”

         6.       The Cash Management Banks at which the Bank Accounts are maintained are

 authorized to (a) continue to service and administer the Bank Accounts as accounts of the Debtors

 as debtors in possession, without interruption and in the ordinary course, and to receive, process,

 honor, and pay any and all checks, drafts, wire transfers, and ACH transfers issued, whether before

 or after the Petition Date, and drawn on the Bank Accounts after the Petition Date by the holders

 or makers thereof, as the case may be, and (b) debit the Debtors’ accounts in the ordinary course

 of business without the need for further order of this Court for (i) all checks drawn on the Debtors’

 accounts which are cashed at such Cash Management Bank’s counters or exchanged for cashier’s

 checks by the payees thereof prior to the Petition Date, (ii) all checks or other items deposited in

 one of the Debtors’ accounts with such Cash Management Bank prior to the Petition Date which

 have been dishonored or returned unpaid for any reason, together with any fees and costs in

 connection therewith, to the same extent the Debtor was responsible for such items prior to the

 Petition Date, and (iii) all applicable fees and expenses, including the Bank Fees, associated with

 the nature of the deposit and cash management services rendered to the Debtors, whether arising

 prepetition or postpetition, from the applicable Bank Accounts consistent with historical practice,

 and further, to charge back to the appropriate accounts of the Debtors any amounts resulting from

 returned checks or other returned items, including returned items that result from ACH

 transactions, wire transfers, or other electronic transfers of any kind, regardless of whether such

 returned items were deposited or transferred prepetition or postpetition and regardless of whether

 the returned items relate to prepetition or postpetition items or transfers.




                                                   4
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43             Main Document
                                              Pg 24 of 33


         7.       The Debtors will instruct the Cash Management Banks as to which checks, drafts,

 wire transfers (excluding any wire transfers that the Cash Management Banks are obligated to

 settle), or other items presented, issued, or drawn, shall not be honored. Except for those checks,

 drafts, wires, or other ACH transfers that are authorized or required to be honored under an order

 of the Court, no Debtor shall instruct or request any Cash Management Bank to pay or honor any

 check, draft, or other payment item issued on a Bank Account prior to the Petition Date but

 presented to such Cash Management Bank for payment after the Petition Date.

         8.       The Cash Management Banks may rely on the representations of the Debtors with

 respect to whether any check, draft, wire, transfer, or other payment order drawn or issued by

 the Debtors prior to the Petition Date should be honored pursuant to this InterimFinal Order or

 any other order of the Court, and such Cash Management Banks shall not have any liability to any

 party for relying on such representations by the Debtors as provided for herein, and should a Cash

 Management Bank honor a prepetition check or other item drawn on any account that is the subject

 of this InterimFinal Order (a) at the direction of the Debtors to honor such prepetition check or

 item, (b) in a good faith belief that the Court has authorized such prepetition check or item to be

 honored, or (c) as the result of an innocent mistake made despite implementation of customary

 item handling procedures, the Cash Management Bank shall not be deemed to be nor shall be liable

 to the Debtors, their estates, or any other party on account of such prepetition check or other item

 being honored postpetition or otherwise be in violation of this InterimFinal Order.

         9.       Those certain existing deposit agreements between the Debtors and the Cash

 Management Banks shall continue to govern the postpetition cash management relationship

 between the Debtors and the Cash Management Banks, and all of the provisions of such

 agreements, including, without limitation, the termination, right of offset, analysis fees, overdrafts,



                                                   5
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43             Main Document
                                              Pg 25 of 33


 and fee and expense provisions, shall remain in full force and effect. Either the Debtors or the

 Cash Management Banks may, without further order of the Court, implement changes to the cash

 management systems and procedures in the ordinary course of business pursuant to the terms of

 those existing deposit agreements and the DIP Orders, as applicable, including, without limitation,

 the opening and closing of bank accounts.

         10.      As soon as practicable after entry of this InterimFinal Order, the Debtors shall serve

 a copy of this InterimFinal Order on the Cash Management Banks.

         11.      The requirement to establish separate accounts for tax payments is hereby waived.

         12.      The Debtors are authorized to (a) continue performing Intercompany Transactions

 in the ordinary course of business and (b) set off mutual postpetition obligations relating to

 intercompany receivables and payables through the Cash Management System; provided that

 Intercompany Transactions between the Debtors and their non-Debtor affiliates shall not exceed

 $250,000 in the aggregate unless otherwise ordered by the Court. In connection therewith, the

 arising from or related to the operation of their business in the ordinary course subject to the terms

 of this Final Order, provided that, for the avoidance of doubt, the Debtors shall not be authorized

 by this Final Order to undertake any other Intercompany Transaction that is not on the same terms

 as, or materially consistent with, the Debtors’ operation of the businesses in the ordinary course

 during the prepetition period, provided, further, that, notwithstanding anything to the contrary

 contained herein, the Debtors shall not, without the prior written consent of the official committee

 of unsecured creditors appointed in these cases (the “Committee”), which shall not be

 unreasonably withheld, conditioned, or delayed, or upon Court approval of a motion which may

 be filed on seven days’ notice, make (a) any transfer to non-Debtor affiliates of amounts in excess

 of $250,000 in any calendar month and (b) any investments in or capital contributions to any other



                                                    6
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43           Main Document
                                              Pg 26 of 33


 Debtor or non-Debtor affiliates. The Committee reserves all rights with respect to any and all

 prepetition transfers made by and between the U.S. Debtors and Hollander Sleep Products Canada

 Limited (“Hollander Canada”). The Debtors shall provide the Committee reports on a weekly

 basis (no later than the second business day of the week following the previous week’s end) of

 transfers of cash or other funds made that week from Hollander Canada to the U.S. Debtor entities,

 if any.

           13.    Unless prohibited by applicable law, (a) transfers made by Debtors to non-Debtor

 affiliates and (b) payments to third parties made by Debtors on behalf of non-Debtor affiliates,

 each pursuant to postpetition Intercompany Transactions, shall be deemed claims against and loans

 to such non-Debtor affiliates (and not investments or contributions of capital). Each Debtor

 making an Intercompany Transfer to any non-Debtor affiliate shall have claims for contribution,

 reimbursement, or otherwise for the full value of the transfer or advance (including cash) against

 such non-Debtor affiliate to which such intercompany transfers or advances are made.

           12.14. The Debtors shall continue to maintain current records with respect to all transfers

 of cash so that all transactions, including the Intercompany Transactions, may be readily

 ascertained, traced, and recorded properly on applicable intercompany accounts. and distinguished

 between prepetition and postpetition transfers. All Intercompany Claims arising after the Petition

 Date shall be accorded administrative expense status in accordance with sections 503(b) and

 364(b) of the Bankruptcy Code. Notwithstanding the foregoing, the Canadian Intercompany

 Superiority Administrative Claims (as defined in the DIP Orders) shall be treated in accordance

 with the DIP Orders.

           15.    The Debtors shall provide to the Committee reports on a monthly basis (no later

 than the last day of the month following the previous month’s end) that set forth (a) journal entries



                                                    7
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43             Main Document
                                              Pg 27 of 33


 of all Intercompany Transactions between the Debtor entities and non-Debtor affiliates and

 between the Debtor entities and Hollander Canada and (b) a schedule of all intercompany cash

 settlements between the Debtor entities and non-Debtor affiliates and between the Debtor entities

 and Hollander Canada. The first such monthly report shall be for June 2019 and shall include

 activity retroactive to the Petition Date. In addition, on a monthly basis (no later than the last day

 of the month following the previous month’s end), the Debtors shall provide the Committee with

 month-end postpetition intercompany balances between and among all Debtor entities and non-

 Debtor affiliates, and as soon as practicable after month’s end, Debtors shall provide to the

 Committee month-end cash bank balances for all Debtor entities and non-Debtor affiliates.

         16.      No later than seven days following the Debtors’ filing of Schedules of Assets and

 Liabilities, the Debtors shall provide to the Committee the cash bank balances for all Debtor

 entities and non-Debtor affiliates, as of the Petition Date, and information on all prepetition

 intercompany balances that have been set off against one another since the Petition Date, including:

 (a) the amount of each prepetition intercompany balance against which a setoff was effectuated;

 (b) the identity of each entity (i.e., the name of the Debtor entity and/or non-Debtor affiliate to the

 setoff); and (c) whether the set off was a cash setoff or non-cash setoff.

         13.17. The Debtors are authorized to open new bank accounts or close any existing Bank

 Accounts as they may deem necessary and appropriate in their reasonable business judgment,

 provided that any new bank account shall be at a bank that is an authorized depository or at a bank

 that is willing to execute a Uniform Depository Agreement with the U.S. Trustee, and, to the extent

 the Debtors close a Bank Account or open a new bank account, they shall provide notice of such

 closing or opening within fifteen days thereafter to the U.S. Trustee and counsel to the Committee.




                                                   8
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43                Main Document
                                              Pg 28 of 33


          14.18. Except as otherwise provided herein, in the event that a Bank Account does not

 comply or ceases to comply with the requirements of section 345(b) of the Bankruptcy Code,

 the Debtors shall have forty-five days thereafter, without prejudice to seeking an additional

 extension, to come into compliance with section 345(b) of the Bankruptcy Code or sufficient time,

 in the Debtors’ sole discretion, to close such Bank Account or to seek appropriate relief from the

 Court.

          15.19. Nothing in this InterimNotwithstanding the relief granted in this Final Order and

 any actions taken pursuant to such relief, nothing in this Final Order shall be deemed: (a) an

 admission as to the validity of any prepetition claim against a Debtor entity; (b) a waiver of the

 Debtors’ or any other party in interest’s right to dispute any prepetition claim on any grounds; (c) a

 promise or requirement to pay any prepetition claim; (d) an implication or admission that any

 particular claim is of a type specified or defined in this InterimFinal Order or the Motion or a

 finding that any particular claim is an administrative expense or other priority claim; (e) a request

 or authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

 the Bankruptcy Code; (f) a waiver or limitation of the rights of any party in interest under the

 Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that any liens

 (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are valid, and

 the rights of all parties in interest are expressly reserved to contest the extent, validity, or perfection

 or seek avoidance of all such liens.

          16.20. Nothing contained in this InterimFinal Order or any action taken by the Debtors in

 implementing this InterimFinal Order shall be deemed a waiver of the rights of any party-in-

 interest to dispute the amount of, basis for, validity, or treatment of any Intercompany Claim or

 the allocation of expenses or other costs between any Debtor entities.



                                                     9
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43         Main Document
                                              Pg 29 of 33


         17.21. Notwithstanding the relief granted in this InterimFinal Order, any payment made

 or to be made by the Debtors pursuant to the authority granted herein shall be subject to and in

 compliance with any orders entered by the Court approving the Debtors’ entry into any postpetition

 debtor--in--possession financing facility and any budget in connection therewith and/or

 authorizing the Debtors’ use of cash collateral and any budget in connection therewith.

         18.      The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

         19.22. Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

         20.23. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Final Order are immediately effective and enforceable upon its entry.

         21.24. The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this InterimFinal Order in accordance with the Motion.

         22.25. The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this InterimFinal Order.

  New York, New York
  Dated: ____________, 2019

                                                   THE HONORABLE MICHAEL E. WILES
                                                   UNITED STATES BANKRUPTCY JUDGE
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                 10
 KE 6179426061794259
19-11608-mew           Doc 157   Filed 06/29/19 Entered 06/29/19 16:50:43   Main Document
                                              Pg 30 of 33


                                            Exhibit 1

                                 Cash Management System Diagram




 KE 6179426061794259
                          19-11608-mew                Doc 157 Cash Management System Funds Flow Overview
                                                                Filed 06/29/19 Entered 06/29/19 16:50:43                             Main Document
                                                                             Pg 31 of 33
                                                                                   ABL Revolver                                                         Hollander
                                                                                    Wells Fargo                                                    Sleep Products, LLC
                                                                                                                                                    Operating Account
                                                                                                                                                         Master
                                                                                                                                                       Acct # 4226
              Hollander Sleep Products,
                        LLC                           Lockbox
              Master Depository Account                #2752
                     Acct # 4234                                                Hollander Sleep Products
                                                                                    Canada Limited               Hollander Sleep Products
                                                                                $USD Operating Account               Canada Limited                                    Hollander
                                              Lockbox
                                                                                      Acct # 8373                $CAD Operating Account                                  Sleep
                                              #847122
    Hollander Sleep                                                                                                    Acct # 7425                                   Products, LLC
   Products Canada                                                                                                                                                   Disbursement
        Limited                                                                                                                                                         Account
                                     Dream II Holdings, LLC                                                                                                           Acct # 1471
   $CAD Depository             Pacific Coast Feather Cushion LLC
       Account                                                                      Hollander Sleep
                                         Depository Acct                            Products Canada
     Acct # 7433                          Acct # 2581                                   Limited
                                                                                    $USD Operating                                                                     Dream II
                                                                                        Account                  Hollander Sleep Products                           Holdings, LLC
    Hollander Sleep             Dream II Holdings, LLC                                Acct # 3216                    Canada Limited                                  Pacific Coast
   Products Canada             Pacific Coast Feather LLC                                                         $CAD Operating Account                              Feather LLC
        Limited                     Depository Acct                                                                    Acct # 7471                                  Disbursement –
   $CAD Depository                    Acct # 2851                                                                                                                    Health Claims
       Account
                                                                                                                                                                     Acct # 0451
     Acct # 7463
                                          Lockbox                     Hollander Sleep
                                          #847119                    Products Canada                             Hollander Sleep Products
                                                                          Limited                                    Canada Limited
      Lockbox                                                        $USD Depository                              $CAD Payroll Account
      #T56532                                                            Account                                       Acct # 7455
                                Dream II Holdings, LLC
                                 Pacific Coast Feather                 Acct # 2580
                                          LLC
                                   Depository Acct
                                     Acct # 7339
                                                                         Lockbox                 Dream II Holdings, LLC
                                                                        #T56532U                  Pacific Coast Feather               Hollander Sleep
                                                                                                      Cushion LLC                      Products, LLC
                                Dream II Holdings, LLC                                                                                Payroll Account
                                                                                                 ZBA Subsidiary / Payroll
                               Pacific Coast Feather LLC
                                                                                                      Acct # 2005                       Acct # 6169
                                 Depository Acct – E-
                                       Commerce
                                      Acct # 8066


                                                                                          Disbursement of funds from ABL Revolver
Legend:                       Wells Fargo           Canadian Wells
              RBC Acct                                                                    Disbursement of funds from depository accounts
                                 Acct                 Fargo Acct
19-11608-mew              Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43    Main Document
                                                    Pg 32 of 33


                                                  Exhibit 2

                                Debtor and Non-Debtor Affiliate Bank Accounts

                           Entity                  Bank Name      Account Number     Account Type

1             Hollander Sleep Products, LLC        Wells Fargo        x4226           Operating

2             Hollander Sleep Products, LLC        Wells Fargo        x4234           Depository

3             Hollander Sleep Products, LLC        Wells Fargo        x1471            Checking

4             Hollander Sleep Products, LLC        Wells Fargo        x6169            Checking

5                Dream II Holdings, LLC            Wells Fargo        x2581           Depository
           Pacific Coast Feather Cushion, LLC

6                  Dream II Holdings, LLC          Wells Fargo        x2851           Depository
                  Pacific Coast Feather, LLC

7                  Dream II Holdings, LLC          Wells Fargo        x0451            Checking
                  Pacific Coast Feather, LLC

8                  Dream II Holdings, LLC          Wells Fargo        x8006           Depository
                  Pacific Coast Feather, LLC

9                Dream II Holdings, LLC            Wells Fargo        x2005            Checking
           Pacific Coast Feather Cushion, LLC

10               Dream II Holdings, LLC            Wells Fargo        x7339           Depository
           Pacific Coast Feather Cushion, LLC

11      Hollander Sleep Products Canada Limited    Wells Fargo        x7425            Checking

12      Hollander Sleep Products Canada Limited   Royal Bank of       x7471            Checking
                                                     Canada

13      Hollander Sleep Products Canada Limited   Royal Bank of       x7455            Checking
                                                     Canada

14      Hollander Sleep Products Canada Limited    Wells Fargo        x7433           Depository

15      Hollander Sleep Products Canada Limited   Royal Bank of       x7463           Depository
                                                     Canada

16      Hollander Sleep Products Canada Limited    Wells Fargo        x8373           Operating

17      Hollander Sleep Products Canada Limited   Royal Bank of       x3216           Operating
                                                     Canada

18      Hollander Sleep Products Canada Limited   Royal Bank of       x2580           Depository
                                                     Canada




    KE 61794260
19-11608-mew        Doc 157      Filed 06/29/19 Entered 06/29/19 16:50:43      Main Document
                                              Pg 33 of 33


                     Entity                   Bank Name       Account Number     Account Type

19       Hollander Sleep Products Trading   Shanghai Pudong       x0327           Operating
              (Shanghai) Co., LTD.            Development

20       Hollander Sleep Products Trading   Shanghai Pudong       x0875           Operating
              (Shanghai) Co., LTD.            Development




                                                 2
 KE 61794260
